Title: To Thomas Jefferson from James Monroe, 2 July 1825
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oak hill
July 2. 1825.
Having lately recd an intimation that an herb which I now send you, would be useful to you. I hasten to do it by the present mail. The parties are highly respectable, I mean Mr Hooe on whom it has operated, & Mr Buckner who writes the letter which I send you. I will write you again by the next mail. I have no doubt of the extry efficacy of the remedy—in haste yoursvery respectfully & sincerelyJames Monroe